Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of method steps comprising monitoring, via a position sensor operating in a low-powered mode, a magnetic field emitted by the magnetic component, wherein monitored characteristics of the magnetic field vary based at least in part on a displacement of the magnetic component; determining, via the position sensor, whether the monitored characteristics of the magnetic field satisfy an activation criteria; and upon determining that the monitored characteristics of the magnetic field satisfy the activation criteria, increasing the power of the position sensor to a high-powered mode to determine the displacement of the magnetic component.
Claims 2-6 depends from allowed claim 1 and are therefore also allowed.
With respect to claim 7, the prior art of record neither shows nor suggests the combination of structural elements comprising a position sensor configured to: monitor, in a low-powered mode, a magnetic field emitted by the magnetic component, wherein monitored characteristics of the magnetic field vary based at least in part on an angular displacement of the magnetic component; determine whether the monitored characteristics of the magnetic field satisfy an activation criteria; and a controller configured to, upon determining that the monitored characteristics of the magnetic field satisfy the activation criteria, increase the power of the position sensor to a high-powered mode to determine provide the angular displacement of the magnetic component.
Claims 8-12 depend from allowed claim 7 and are therefore also allowed.
With respect to claim 13, the prior art of record neither shows nor suggests the combination of structural elements configured to monitor, in a low-powered mode, a magnetic field emitted by the magnetic component, wherein monitored characteristics of the magnetic field vary based at least in part on a displacement of the magnetic component; determining whether the monitored characteristics of the magnetic field satisfy an activation criteria; and upon determining the monitored characteristics of the magnetic field satisfy the activation criteria, operate in a high-powered mode to adjust the resistance of the position sensor based on the displacement of the magnetic component.
Claims 14-20 depend from allowed claim 13 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858